Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-15 allowed.
The following is an examiner’s statement of reasons for allowance: The prior art does not teach or fairly suggest A method for error handling in a communication in which data are communicated between a first task and a second task in a data transmission interval by reading from a first data area for temporary data storage and storing the read data in a second data area for temporary data storage, wherein a first cyclically repeating time interval, which is for executing the first task, and a second cyclically repeating time interval, which is for executing the second task, are predefined, the method comprising: controlling hardware such that: (a) an execution of the first task is omitted in a pending instance of the second time interval responsive to a determination that the data transmission interval immediately prior to the pending instance of the second time interval began in, and continued past an end point in time of, a most recent instance of the first time interval, which was during an immediately preceding instance of the second time interval; or (b) an execution of the second task is omitted in the pending instance of the second time interval responsive to a determination that a most recent prior execution of the second task began in, and continued past an end point in time of, a most recent instance of the second time interval immediately prior to the pending instance of the second time interval. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 20200257563 A1 - Subbaramaiah - another scheduling system from the same applicant. Transmits results only once per longer time slot par 15. Does not delay transmitting based on other tasks halting though. 
US 20200104172 A1 - Nasu - uses time data to monitor operations.
US 20190121641 A1 - Knowles - synchronization in a multi-tile processing arrangement - compute phase and exchange phase. Inflexible synchronization phase.
US 20160314032 A1 - Sengupta - stops processes if downstream applications have failed.
US 20160246647 A1 - Harris - parallel processing scheduler.
US 6567840 B1 - Binns - Periodic tasks and delayed messaging. - does not try to delay messages.
US 20180081733 A1 - Nandan - analyzes dependencies and re-uses old data if ok.
US 20190121785 A1 - Wilkinson - synchronization in a multi-tile processing arrangement - par 19 has abstaining sync - similar to Knowles, closer to application than Knowles.
US 20130117750 A1 - Howes - synchronizing barrier skip instructions
US 20140258703 A1 - Vanturennout - adaptive synchronization.
US 20140244944 A1 - Mortier - double buffer memory to communicate between tasks.
US 10552215 B1 - Xu - deals with overruns.
US 7848359 B2 - Pree - real-time system designed for cyclical operations and communicating quickly
US 20130104137 A1 – Fukuzaki - delay tasks based on other task completion status. Fig 8.
US 20160055032 A1 - David - finds overruns and handles them.
US 20030078954 A1 - Haughey - suspends tasks to be run later.
 US 20180143606 A1 - Kawanoue - par 12 period set to integral multiple of first period. Used for determining sample rate in a single task, not multiple tasks. 
US 20190121785 A1 – Wilkinson - synchronization in a multi-tile processing arrangement - par 19 has abstaining synchronization, which is similar to applicant’s task overruns.
US 20190205171 A1 – Booker – Cancels repeat executions of tasks if conditions have not changed.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL XU whose telephone number is (571)272-5688.  The examiner can normally be reached on Monday-Friday 8:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bryce Bonzo can be reached on (571) 272-3655.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/M.X./Examiner, Art Unit 2113                                                                                                                                                                                                        /BRYCE P BONZO/Supervisory Patent Examiner, Art Unit 2113